LATTIMORE, Judge.
— Conviction for violating the liquor law; punishment, a fine of $100.00.
Without setting out the contents of the affidavit and information herein, it is apparent from an inspection of same that they do not plead sufficient facts to meet the requirements of the decisions of this court in many cases. See Whit-*157mire v. State, 94 S. W. (2d) 742; Privitt v. State, 98 S. W. (2d) 284; Kelly v. State, 98 S. W. (2d) 998.
The information and affidavit being insufficient, the judgment will be reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.